DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  
In reference to claims 8 and 20, “the second netlist” does not have proper antecedent basis.  The claims should be dependent on claims 2 and 14 respectively to overcome this objection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 claims “a third netlist” and “a third set of timing constraints”.  However claim 1, from which it depends, does not contain any mention of a second netlist and second set of timing constraints.  Accordingly, it is implying a second netlist and second set of timing constraints without claiming them, which is unclear.  Amending the claim to be dependent on claim 2 would overcome this rejection. 
Claim 19 is rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmufdi, US Patent No. 10,949,591.
In reference to claim 1, Elmufdi teaches a method (Figure 8) implemented by one or more data processors (column 8, lines 8-17) forming at least one computing device (Figure 8, 3040), the method comprising: 
receiving a target circuit design comprising a first netlist (Figure 8, 3054 outputting netlist) and a first set of timing constraints (column 13, lines 60-61 the timing constraints must have been received); 
extracting a plurality of target attributes from the first netlist and the first set of timing constraints (column 5, lines 48-49 collecting the data of the current design); 
determining an attribute mismatch between the target circuit design and a golden circuit design by comparing the plurality of target attributes with a plurality of golden attributes of the golden circuit design (column 5, lines 49-51 flagging and mismatches between current design and golden design); and 
providing the attribute mismatch for further design iterations of netlists and system design constraint modifications (column 13, lines 60-64 netlist verification on Formality provides for iterative improvement of the netlist), wherein at least one of the operations is performed by at least one data processor (column 8, lines 8-17).

In reference to claim 2, Elmufdi teaches wherein the target circuit design is ported from the golden circuit design comprising a second netlist and a second set of timing constraints (Figure 8 and column 2, lines 7-8, the design known to have no defects would have been developed using the design process of Figure 8).
In reference to claim 3, Elmufdi teaches receiving the golden circuit design; and extracting the plurality of golden attributes from the second netlist and the second set of timing constraints (Column 2, lines 4-8 golden data values are simulated from a known defect free circuit). 
In reference to claim 4, Elmufdi teaches wherein the golden circuit design uses a first technology process (column 1, lines 38-39 FPGA based emulator) and the target circuit design uses a second technology process (column 12, line 58, finished integrated circuit).
In reference to claim 5, Elmufdi teaches wherein the plurality of golden attributes and the plurality of target attributes each include at least one of timing attributes or data attributes (column 5, lines 48-51 data mismatches means data attributes).
In reference to claim 6, Elmufdi teaches wherein the attribute mismatch comprises at least one of a missing false path, a missing clock attribute, a missing multi-cycle path, a missing attribute value, an incorrect false path, an incorrect clock attribute, an incorrect multi-cycle path, or an incorrect attribute value (column 5, lines 48-51 data mismatches are incorrect values).
In reference to claim 7, Elmufdi teaches receiving a modified target circuit design comprising a third netlist and a third set of timing constraints, wherein the third netlist and the third set of timing constraints correct the attribute mismatch; and repeating the extracting, the determining, and the providing using the third netlist and the third set of timing constraints (Figure 8, the method of making a circuit can be done on any number of circuits including a modified circuit design that corrects a mismatch).
In reference to claim 8, Elmufdi teaches wherein a number of timing paths for each sequential cell between the first netlist and the second netlist is equivalent (column 5, line 54 – column 6, line 11, if the number of timing paths were not equivalent, a mismatch would occur).
In reference to claims 13-24 drawn to a system or a non-transitory computer program product having all of the same functional limitations as found in claims 1-8, the same rejections apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851     




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851